NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 15-1558
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                  STUART CHAMBERS
                                             Appellant
                                    ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. No. 2-10-cr-00774-001)
                      District Judge: Hon. Paul S. Diamond
                                 ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 23, 2016
                                  ______________

       Before: GREENAWAY, JR., SHWARTZ, and RENDELL, Circuit Judges.
                           (Filed: April 4, 2016)

                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Stuart Chambers seeks review of his sentence for conspiracy and bank fraud,

arguing that the District Court erroneously denied him a reduction for acceptance of

responsibility under U.S.S.G. § 3E1.1 because, when combined with an unchallenged

enhancement for obstruction of justice under § 3C1.1, he received an improper “double

penalty.” Appellant’s Br. 13. Chambers, however, knowingly and voluntarily waived his

appellate rights, and for the reasons that follow, we will affirm.

                                              I

       While on supervised release for a 2002 drug conviction, Chambers participated in

a scheme to pass fraudulent checks at local banks. As a result, in 2010, Chambers was

charged with conspiracy to commit bank fraud and three counts of bank fraud

(collectively “the 2010 bank fraud charges”). In addition, Chambers was charged with

having violated the conditions of supervised release imposed in connection with his 2002

conviction.

       Chambers agreed to plead guilty to the 2010 bank fraud charges in exchange for

certain benefits, including the Government’s recommendation that he be granted a

reduction for acceptance of responsibility under § 3E1.1. Chambers also agreed to

“voluntarily and expressly waive[] all rights to appeal or collaterally attack [his]

conviction, sentence, or any other matter relating to this prosecution,” unless the

Government appealed the sentence, the sentence exceeded the statutory maximum for any

count, or the sentencing judge “erroneously departed upward” under the Guidelines or

“imposed an unreasonable sentence above the final Sentencing Guideline range



                                              2
determined by the Court.”1 Suppl. App. 17-18. During his 2011 plea hearing, the

Government described the waiver when summarizing the plea agreement, and the District

Court twice asked Chambers if he understood this waiver and he indicated that he did.

The District Court found that Chambers understood all of his rights, including his

appellate rights, and knowingly and voluntarily waived them, and accepted the guilty

plea.

        Chambers failed to appear at his sentencing and fled to New York. While in New

York, Chambers was arrested for cocaine possession, convicted, and sentenced to two

years’ imprisonment. After completing his New York prison term, he was returned to

federal custody to face sentencing on the 2010 bank fraud and supervised release charges.

        The District Court held a sentencing hearing on both the 2010 bank fraud charges

and the supervised release violation. The District Court first sentenced him to twenty-

four months’ imprisonment on the violation of supervised release, without objection.

Turning to the bank fraud charges, the District Court considered the sole contested issue,

namely whether Chambers was entitled to a reduction for acceptance of responsibility.

The District Court overruled Chambers’s objection, holding that his was not “the kind of

extraordinary case” in which both obstruction of justice and acceptance of responsibility

applied. App. 31. Finding Chambers to be a “one-man crime wave,” the District Court

sentenced him to, among other things, the statutory maximum of sixty months’

imprisonment on the bank fraud conspiracy charge, to be served concurrently with a top


        1
        In the Acknowledgment of Rights form submitted in connection with his guilty
plea, Chambers also indicated he understood that he waived his right to appeal.
                                            3
of the Guidelines range sentence of seventy-one months’ imprisonment on the remaining

bank fraud charges. App. 41. The District Court further ordered that the sentence on the

2010 bank fraud charges would be served consecutively to the twenty-four month

sentence imposed for the violation of supervised release. After announcing its sentence,

the District Court explicitly reminded Chambers of his right to appeal, but noted that it

“may be affected by the terms of [his] plea agreement.” App. 49. Chambers appeals.

                                            II2

       Chambers appeals only the District Court’s denial of a reduction for acceptance of

responsibility. However, because Chambers waived his right to appeal the Guidelines

sentence imposed by the District Court, we need not reach this issue.

       We will enforce an appellate waiver if we conclude that (1) the issue raised on

appeal is within the scope of the waiver; (2) the waiver was knowing and voluntary; and

(3) enforcing the waiver would not work a miscarriage of justice. See United States v.

Grimes, 739 F.3d 125, 128-29 (3d Cir. 2014); United States v. Castro, 704 F.3d 125, 136

(3d Cir. 2013) (courts should decline enforcement due to a miscarriage of justice

“sparingly and without undue generosity” (quotation marks and citation omitted)).3 We

will consider each factor in turn.

       There is no dispute that Chambers’s arguments on appeal are within the scope of

the appellate waiver and do not fall within its exceptions. The appellate waiver here


       2
          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
        3
          The validity and scope of an appellate waiver is reviewed de novo. See United
States v. Wilson, 707 F.3d 412, 414 (3d Cir. 2013).
                                             4
contains limited exceptions under which Chambers may file an appeal, namely when the

Government appeals, or when the court imposes a sentence above the statutory

maximum, erroneously upwardly departs, or imposes an unreasonable sentence above the

final Guidelines range. None of the exceptions are present in this case. Since the

Guidelines issue here does not fall within the categories excluded from the waiver, it falls

within its scope.

       The record also shows Chambers knowingly and voluntarily waived his appellate

rights. To hold that an appellate waiver was “knowing” and “voluntary,” this Court must

be “satisfied that the district court ‘inform[ed] the defendant of, and determine[d] that the

defendant underst[ood] . . . the terms of any plea-agreement provision waiving the right

to appeal or to collaterally attack the sentence.’” United States v. Mabry, 536 F.3d 231,

239 (3d Cir. 2008) (alterations in original) (quoting Fed. R. Crim. P. 11(b)(1)(N)). The

written plea agreement, acknowledgment of rights, and hearing transcript all show

Chambers was on notice of the waiver. Furthermore, the plea hearing transcript

“countermands any suggestion that the waiver was not” knowingly entered. Id. at 238.

The District Court engaged in a thorough and detailed plea colloquy with Chambers

before accepting the guilty plea, which included an oral recitation and explanation of the

waiver, and specific questions about whether Chambers and his counsel reviewed the

agreement and whether Chambers fully understood the nature of the appellate rights

being waived. Chambers told the District Court he understood the waiver and the District

Court found he understood his rights. Accordingly, we conclude that the waiver was

knowing and voluntary.

                                              5
       Finally, enforcing Chambers’s appellate waiver would not result in a miscarriage

of justice. In determining whether the enforcement of a waiver works a miscarriage of

justice, we assess the clarity of any error, its gravity and character, the impact of the error

on the defendant, the impact of correcting the error, and the defendant’s acquiescence in

the result. See id. at 242-43 (citing United States v. Teeter, 257 F.3d 14, 25-26 (1st Cir.

2001)).

       We discern no error in the District Court’s application of the Sentencing

Guidelines, let alone the kind of error that amounts to a miscarriage of justice. Even if

the District Court committed an error, claims relating to Sentencing Guideline

calculations are exactly the type of arguments to which a broad appellate waiver applies.

See Castro, 704 F.3d at 141-42 (“[A] district court’s arguably erroneous calculation of a

guidelines range ‘is precisely the kind of “garden variety” claim of error contemplated by

an appellate waiver.’” (citations and alterations omitted)); see also United States v. Price,

558 F.3d 270, 284 (3d Cir. 2009) (written waiver precluded challenge to the

Government’s refusal to request a reduction for acceptance of responsibility). Chambers

raises only this type of claim, disagreeing with the District Court’s decision not to grant

him a reduction under § 3E1.1 because he contends it resulted in double punishment.

Under our caselaw, it is the type of issue to which the waiver applies. Moreover, his

contention about double punishment has been specifically rejected by the Sentencing




                                               6
Guidelines.4 See U.S.S.G. § 3E1.1 cmt. n.4. Therefore, enforcing the waiver here is not

a miscarriage of justice.

       Because Chambers knowingly and voluntarily entered into his appellate waiver,

and enforcement of the waiver would not amount to a miscarriage of justice, the appellate

waiver bars Chambers from seeking a ruling on the merits of his appeal. Thus, we will

enforce the waiver and affirm the sentence.

                                              III

       For the foregoing reasons, we will affirm the judgment of sentence.




       4
        Chambers wisely does not contest the applicability of the obstruction of justice
enhancement as it clearly applies given his flight before sentencing. U.S.S.G. § 3C1.1
cmt. n.4(E) (identifying “willful[] fail[ure] to appear . . . for a judicial proceeding” as an
example of conduct warranting the enhancement). Ordinarily, “[c]onduct resulting in an
enhancement under § 3C1.1 . . . indicates that the defendant has not accepted
responsibility for his criminal conduct,” though application of both sections may be
warranted in “extraordinary cases.” U.S.S.G. § 3E1.1 cmt. n.4. Although we decline to
reach the acceptance of responsibility issue, we note that even if we were to review it, we
would see no clear error in declining to deem Chambers’s circumstances to present an
extraordinary case where a court could grant a § 3E1.1 reduction to a defendant who
received a § 3C1.1 enhancement.
                                              7